                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


SHALOM FELLOWSHIP INTERNATIONAL
                                                      Case No. 17-12831
           Plaintiff,
v.                                                    Honorable Nancy G. Edmunds

NATIONWIDE MUTUAL INSURANCE
COMPANY,

           Defendant.
                          /


               ORDER AND OPINION DENYING DEFENDANT’S
                  MOTION FOR SUMMARY JUDGMENT AND
     DENYING PLAINTIFF’S MOTIONS FOR SUMMARY JUDGMENT [26] [31] [40]

          This insurance dispute centers on whether Plaintiff Shalom Fellowship

International timely submitted a signed and sworn proof of loss form to Defendant

Nationwide Mutual Insurance Company in accordance with the terms of its insurance

policy.    Pending before the Court are the parties’ competing motions for summary

judgment on this issue: Defendant’s motion for summary judgment (ECF No. 26),

Plaintiff’s counter-motion for summary judgment (ECF No. 31), and Plaintiff’s motion for

summary judgment (ECF No. 40). On November 28, 2018, the Court held a hearing in

connection with the motions. For the reasons stated herein, the Court DENIES all of the

summary judgment motions.

I.        Background
          This matter stems from a claimed water loss alleged to have occurred on February

17, 2016 at a condominium owned by plaintiff Shalom Fellowship International. (Def.’s

Ex. 1.) Shalom Fellowship is a non-profit church. (Pl.’s Mot. 2.) Prior to the incident the


                                              1 
 
condominium was used as housing for Gertrude Stacks, Plaintiff’s principal and senior

pastor. (Id.)

       A. The policy and scope of coverage

       Plaintiff insured the condo through a commercial property insurance policy issued

by Nationwide (the “Nationwide Policy”). (Def.’s Ex. 2.) The Nationwide Policy, however,

does not provide coverage for the entire condo. An insurance policy procured by the

condominium association covers any loss or damage to the original specifications and

buildout of the condo. (Def.’s Mot. 4–5.) According to Nationwide, the Nationwide Policy

only covers loss or damage to improvements or betterments made to the condo as well as

any personal property of Plaintiff. (Def.’s Resp. 2.) Nationwide contends that it is not

responsible for any damage to the first floor and living area of the condo. (Id. 2–3.) Although

the parties somewhat dispute the exact scope of coverage in the context of this incident, the

parties generally agree that the Nationwide Policy covers damage to improvements and

personal property of the Plaintiff in the basement of the condo. (See id.) Ultimately, however,

the parties briefing suggests that there are questions as to the scope of Nationwide’s liability

that are beyond the issues presented here on summary judgment. These liability and

coverage related questions include: (1) whether certain property constitutes an improvement

or part of the original buildout (which is covered by the Condo Association’s policy); (2)

whether the personal living expenses of Ms. Stacks are covered by the Nationwide Policy;

and (3) whether Nationwide has already paid all amounts owed.

       B. Events leading up to this dispute

       After the incident, Nationwide prepared its own estimates and made payments for its

portion of the claim consistent with that estimate. (Def.’s Resp. 3.) Plaintiff admits that


                                               2 
 
Nationwide has paid at least $78,454.18 for its claim. (Def.’s Ex. 6.)

       Although not relevant to their motions, the parties devote significant briefing to

chronicling the hurdles encountered during the initial assessment and remediation stages of

Plaintiff’s claim. Nationwide asserts that Stacks and Plaintiff caused delays in the process of

attempting to evaluate, remediate, and repair the damage to the condo. (See, e.g., Def.’s

Resp. 4–5.) And Plaintiff contends that Nationwide’s adjuster, Joseph Milfort, was the source

of any problems and delays experienced in completing the claims process. (See, e.g., Pl.’s

Mot. 3–4.)

       Notwithstanding these alleged issues, on June 10, 2016, after much back and forth

with Plaintiff’s contractors, Nationwide closed its file for Plaintiff’s claim. (Def.’s Resp. 9.) At

that time, Nationwide believed that it had satisfied all obligations under the Nationwide Policy.

For this reason, Nationwide maintains it was surprised when it received a notice from Plaintiff

on August 4, 2016 that Plaintiff hired William Roberts, a public adjuster, to evaluate and

assess the damage to the condo. (Def.’s Resp. 9–10.)

       The summary judgment evidence reflects that, upon his retention, Roberts began

attempting to work with Nationwide and the Condo Association’s insurer to complete the

claims process. (See, e.g., Def.’s Ex. 8.). On October 3, 2016. Roberts e-mails Milfort and

the Condo Association’s insurer a forty-five page estimate of the damage to the condo.

(Def.’s Ex. 8.) Roberts states in his e-mail that parties are very far apart with respect to

their estimates. (Id.) He requests that the parties meet at the condo to go over his

estimate and discuss coverage. (Id.)

       On October 5, 2016, Milfort e-mails Roberts requesting a revised estimate that

segregates the portion of the loss attributable to Nationwide alone. (Id.)             Milfort also



                                                 3 
 
informs Roberts that his estimate includes losses personally incurred by Stacks and that

those are not covered by the Nationwide Policy. (Id.)

       On October 13, 2016, Roberts informs Milfort that he is meeting with the Condo

Association’s insurer at the condo on October 18, 2016 to discuss coverage and requests

Milfort’s or his supervisor’s attendance at the meeting. (Id.) In response, on October 14,

2016, Nationwide e-mails Plaintiff and Roberts a letter officially requesting a sworn

statement in proof of loss be completed and returned by December 14, 2016. (Id.)

Milfort’s e-mail provides as follows:

       Please see the attached documents sent to our mutual customer for a
       Sworn Statement in Proof of Loss as well as a cover letter for the proof
       request. As I mentioned previously this claim was closed. Per your recent
       communication we have reopened the claim. According to our rights
       under the policy we are requesting this proof be completed in full with all
       documentation that supports the claim attached no later than 12/14/2016. Once
       we receive the submitted proof we will review and respond in a timely
       manner. Until we have received the completed proof, Nationwide will not
       make any additional inspections or considerations for payment under the
       claim. Please make sure that all submitted documentation is related to the
       claim Shalom Fellowship has with Nationwide, and not another insurance
       carrier.

(Id.) In a follow-up email to Roberts dated October 14, 2016, Milfort declines to attend

the October 18, 2016 walkthrough of the condo and reiterates Nationwide’s demand for

a sworn statement in proof of loss:

       Regarding your question on ALE, I again point you to the letter we sent
       addressing this matter. The Sworn Proof of Loss with supporting
       documentation would be the quickest and most efficient way to move the
       claim forward and support any claims you are making. We need to
       understand exactly what is being claimed this late in the claim. Once we
       have this information, we can review it and communicate our decision on
       the claim for any further payments.

(Def.’s Ex. 10.) The proof of loss instructions set November 14, 2016 as the deadline for

Plaintiff to request an extension of time to submit the form. (Def.’s Ex. 9.)
                                              4 
 
      On December 1, 2016, Nationwide sends a reminder letter to Plaintiff regarding

the need for the sworn statement in proof of loss with supporting documentation by

December 14, 2016. (Def.’s Ex. 11). On December 7, 2016, Nationwide receives a signed

and sworn proof of loss form from Plaintiff. (Def.’s Ex. 12.) The form was faxed to

Nationwide by Roberts. (Id.) The summary judgment evidence reflects that Roberts

completed the form on behalf of Plaintiff and obtained Plaintiff’s principal’s signature

before she left town on December 5, 2016.

      Nationwide claims this proof of loss form was incomplete and “without any support

whatsoever.” Nationwide identifies a number of deficiencies in the form. For example, in

response to the request in paragraph 6 to List the Whole Value of the Loss and

Damage, Plaintiff states: “$250,306.91 for dwelling + $13,960.22 for water & sewer +

property, both personal and business that is TBD + ALE that is TBD + mitigation charges.”

As Nationwide points out, the phrase “TBD” does not provide the insurer with specific

information about the claim. And this response also includes items that were either already

paid by Nationwide or not covered by the Nationwide Policy. Other issues with the form

identified by Nationwide include:

      For Building Coverage Loss Claim, the response was "See enclosed
      estimates". N o estimates were actually attached. However, Plaintiff’s public
      adjuster testified that he believed he sent a copy of the supporting
      documentation via e-mail to Milfort around the same time that he sent the proof
      of loss form.

      For Personal Property, Contents, Business Personal Property, Farm
      Contents, Farm Equipment Claimed, the response was "Still compiling
      inventory". No information was ever provided. However, Plaintiff now argues
      that it is not actually seeking coverage for items in this category.

      For Additional Living Expense, Loss of Rental Value, Business Interruption
      Loss Claim, the response was "See attached receipts. This will be ongoing
      until completion of repairs." No receipts were attached to the form. However,

                                            5 
 
       Plaintiff claims that it provided evidence to support this response both prior to
       and after submitting the form.

       For Any Other Damages Being Claimed, the response was "utilities,
       demolition and any other item pertained to damages and rebuild". As with
       all of the other responses, nothing was attached. However, Plaintiff claims it
       subsequently submitted this information.

       In response to Nationwide’s assertion that the proof of loss form was incomplete,

Plaintiff argues that the form included “substantial data” regarding its loss and that the

majority of the line items on the form were completed. Plaintiff also argues that its public

adjuster submitted detailed estimates of the loss before the December 14, 2016 deadline

and therefore Plaintiff satisfied any obligation to provide detailed documentary support for

its claim.

       On December 7, 2016, after receiving Plaintiff’s proof of loss form, Milfort e-mails

his supervisor about the deficiencies in the form. (Pl.’s Ex. 24.) Milfort states that he plans

to reject the proof of loss because it is incomplete, missing attachments, and says “TBD”

in a number of areas. (Id.) Milfort also states that he does not intend to give Plaintiff

additional time to submit a new proof of loss. (Id.)

       On December 8, 2016, Nationwide formally rejects the proof of loss because it was

incomplete and lacked supporting documentation. (Def.’s Ex. 14.) Nationwide again asks

Plaintiff provide a complete sworn statement in proof of loss by December 14, 2016. (Id.)

Plaintiff argues in its briefing that it was entitled to an additional sixty days to submit a

new form—not the additional six days allowed by Nationwide.                  The instructions

accompanying the proof of loss form state “If you return the Sworn Statement in Proof of

Loss and it’s not complete, we’ll return it to you for you to complete and return to us by

12/14/16.” Neither the Nationwide Policy, nor the proof of loss form, provide any detail



                                              6 
 
explaining the rejection process, describing what happens upon rejection of a proof of

loss, or instructing the insured of its rights.

       Less than three hours after receiving Nationwide’s letter rejecting Plaintiff’s proof

of loss, Roberts e-mails Milfort a loss estimate for the entire condo. (Pl.’s Ex. 21.) Roberts’

e-mail provides:

       Joe,

       Here is supporting estimate for the loss. If you need further support for the
       POL, inform us of what exactly you need. We have submitted a completed
       POL, in accordance with the policy and would like to settle this claim. Your
       attention to this matter is appreciated.
       Respectfully Bill Roberts

Roberts’ estimate reflected a significant amount of repairs remaining to be completed at

the condo. (See Pl.’s Ex. 3.) However, the estimate did not specify the items Plaintiff and

Roberts believed Nationwide was responsible for providing coverage. (Id.) The estimate

similarly did not identify the items Plaintiff and Roberts believed the Condo Association’s

insurer was responsible for providing coverage. (Id.) The estimate did not acknowledge

which items had already been afforded coverage by either Nationwide or the Condo

Association’s insurer and which items remained unpaid. (Id.) And the estimate was not

accompanied by sworn statement or new proof of loss form. (Id.)

       On December 9, 2016, Milfort informs Roberts that the submitted estimate is

defective because it included items that were for the other carrier as well as items that

had already been paid by Nationwide. (Def.’s Ex. 15.) Milfort tells Roberts that the

additional documentation is improper under the terms of the policy and not accompanied

by a sworn proof of loss as required by the Nationwide Policy. (Id.)

       On December 13, 2016 Roberts e-mails Milfort a revised estimate that he



                                                  7 
 
describes as covering the “lower level items, and the items I believe Nationwide is

responsible for.” (Pl.’s Ex. 10.) With respect to the proof of loss form, Roberts says “If

you need a new proof of loss please send a new one over and I will need more time to

complete.” (Id.) On December 15, 2016, Roberts e-mails Milfort requesting confirmation

that Milfort received the revised estimate. (Id.) Roberts also asks if Nationwide needs

another proof of loss form from Plaintiff. (Id.) On December 19, 2016, Roberts e-mails

Milfort again to see if Milfort wants to meet at the condo and whether Nationwide is

satisfied with the revised estimate. (Id.) Milfort does not respond to any of these e-mails.

         On December 21, 2016 Nationwide sends a letter to Plaintiff denying further

coverage for the loss. (Def.’s Ex. 16.) Nationwide states that Plaintiff failed to provide a

proof of loss as required by the Nationwide Policy and therefore Nationwide was not

required to extend coverage beyond the amounts it already paid. (Id.) In the e-mail

transmitting this letter, Milfort informs Roberts that the e-mails Milfort receives from

Roberts are “blank with an attachment that has basic text in it.” (Pl.’s Ex. 10.) It is thus

unclear whether Milfort actually received the content of Robert’s December 13–19 e-

mails.

         C. The proof of loss form

         The Nationwide Policy contains a requirement for the insured to provide a sworn

statement in proof of loss containing the information requested within 60 days of its request:

            3.    Duties In The Event Of Loss Or Damage
                  a.    You must see that the following are done in the event
                        of loss or damage to Covered Property:
                                          ***
                        (7) Send us a signed, sworn proof of loss
                                containing the information we request to
                                investigate the claim. You must do this within

                                               8 
 
                               60 days after our request. We will supply you
                               with the necessary forms. [

(Def.’s Ex. 17.) The Nationwide Policy further provides that no legal action may be brought

against Nationwide unless there has been full compliance with the terms of the policy:

          D.     LEGAL ACTION AGAINST US
                 No one may bring a legal action against us under this
                 Coverage Part unless:
                 1.    There has been full compliance with all of the
                       terms of this Coverage Part; and
                 2.    The action is brought within 2 years after the date
                       on which the direct physical loss or damage
                       occurred.

(Def.’s Ex. 4.) According to Nationwide, the failure of an insured to timely submit a

completed, signed, and sworn proof of loss containing all of the information requested by

Nationwide precludes Plaintiff’s recovery under the Nationwide Policy.

       Procedural background

       On July 27, 2017 Plaintiff initiated this lawsuit in state court alleging claims for

breach of the Nationwide Policy based on Nationwide’s declining of further coverage for

Plaintiff’s losses. (ECF No. 1.) Plaintiff also seeks an appraisal under Mich. Comp. Laws

§ 500.2833. (Id.) On August 28, 2017, Defendant removed the case to this Court. (Id.)

Simultaneously with its notice of removal Defendant filed its answer, affirmative defenses,

and jury demand. (ECF No. 2.)

       On June 16, 2018 Nationwide moved for summary judgment on Plaintiff’s claims.

(ECF No. 26.) Nationwide contends that it is entitled to judgment as a matter of law

because Plaintiff failed to timely submit a signed sworn proof of loss form in accordance

with the terms of the Nationwide Policy. Nationwide argues that the December 7, 2016

proof of loss form does not satisfy the policy’s proof of loss requirement because it was


                                             9 
 
incomplete, not supported by proper documentation, and rejected by Nationwide.

Nationwide contends that Plaintiff is not entitled to coverage beyond the amounts already

paid because Plaintiff failed to submit a complete, signed, and sworn proof of loss form

by the December 14, 2016 deadline.

       On July 09, 2018, Plaintiff filed a response to Nationwide’s motion together with its

own cross-motion for summary judgment. (ECF No. 31.) On September 17, 2018, Plaintiff

filed an independent motion for summary judgment. (ECF No. 40.) The crux of Plaintiff’s

response and motion is the inverse of Nationwide’s motion: Plaintiff argues that the

undisputed evidence establishes that it complied, or at least substantially complied, with

the policy’s proof of loss requirement and therefore it is entitled to judgment as a matter

of law. Plaintiff points to the following facts in support of its motion: (1) it timely submitted

a signed sworn proof of loss that contained a number of data points about the incident,

(2) its public adjuster subsequently submitted estimates and supporting documentation

for the proof of loss, and (3) its public adjuster asked for an additional proof of loss form,

asked if Nationwide needed any additional information, and asked for additional time to

submit a new form, but not response was provided.

       The parties’ motions have been fully briefed. On November 28, 2018, the Court

held a hearing in connection with the motions.

II.    Summary Judgment Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). A trial is required only when “there are any genuine factual issues

that properly can be resolved only by a finder of fact because they may reasonably be


                                               10 
 
resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106

S.Ct. 2505, 91 L.Ed.2d 202 (1986); Bowlers' Alley, Inc. v. Cincinnati Ins. Co., 108 F. Supp.

3d 543, 553 (E.D. Mich. 2015).

       The fact that the parties filed cross motions for summary judgment does not

automatically justify the conclusion that there are no facts in dispute. Parks v. LaFace

Records, 329 F.3d 437, 444 (6th Cir.2003) (“The fact that the parties have filed cross-

motions for summary judgment does not mean, of course, that summary judgment for

one side or the other is necessarily appropriate.”). Instead, the Court must apply the well-

recognized summary judgment standards when deciding such cross motions: the Court

“must evaluate each motion on its own merits and view all facts and inferences in the light

most favorable to the nonmoving party.” Westfield Ins. Co. v. Tech Dry, Inc., 336 F.3d

503, 506 (6th Cir.2003).

       Additionally, because this case is before the Court by way of diversity jurisdiction,

the Court must apply the substantive law of Michigan. Erie R.R. v. Tompkins, 304 U.S.

64, 78, 58 S.Ct. 817, 82 L.Ed. 1188 (1938). Where an issue of state law has not been

decided by the Michigan Supreme Court, the Court will determine how Michigan's

Supreme Court would decide the issue were it faced with it. The Court will heed the

decisions of Michigan's intermediate appellate courts except where the Court is

persuaded that the Michigan Supreme Court would not so decide, and the Court may

consider applicable dicta of Michigan's highest court. Pack v. Damon Corp., 434 F.3d

810, 818 (6th Cir.2006).

III.   Analysis

       Nationwide argues it is entitled to summary judgment on Plaintiff’s claim because



                                            11 
 
the evidence establishes as a matter of law that Plaintiff failed to strictly comply with the

policy’s proof of loss requirement.      Conversely, Plaintiff argues that it is entitled to

summary judgment because it did in fact comply with the policy’s proof of loss

requirement. Plaintiff further argues that even if it did not strictly comply, it substantially

complied with the policy’s proof of loss requirement, and therefore Nationwide’s motion

for summary judgment should be denied.

       As both parties acknowledge, Michigan law requires strict compliance with an

insurance policy’s proof of loss requirement. Telerico v. Nationwide Mut. Fire Ins. Co.,

529 F. App'x 729, 733–34 (6th Cir. 2013); Dellar v. Frankenmuth Mut. Ins. Co., 173

Mich.App. 138, 145, 433 N.W.2d 380, 383 (1988) (“Clearly, the failure to file a signed and

sworn proof of loss within sixty days of the loss bars recovery on a claim without regard

to whether the insurer is prejudiced by such failure.”). Indeed, Michigan law is well settled

that compliance with a proof of loss provision is a mandatory condition precedent to

coverage: “Compliance with the requirement in the policy to furnish proof of loss within 60

days is a condition precedent to liability of the insurer.” Fenton v Nat’l Fire Ins Co, 235 Mich

147, 150; 209 NW 42 (1926). See also Korn v. Paul Revere Life Ins. Co., 382 Fed.Appx.

443, 447 (6th Cir. 2010) (“If so provided in an insurance policy, an insured's obligation to

provide proof of loss is a condition precedent to his receipt of benefits.”).

       However, “Michigan law requires only substantial compliance with the proof of loss

requirement.” Shathaia v. Travelers Cas. Ins. Co. of Am., 984 F. Supp. 2d 714, 725–26

(E.D. Mich. 2013); see Korn, 382 F. App'x at 447; Westfield Ins. Co. v. Appleton, 132

Fed.Appx. 567, 570 (6th Cir.2005). “A contract is substantially performed when all the

essentials necessary to the full accomplishment of the purposes for which the thing



                                              12 
 
contracted has been performed with such approximation that a party obtains substantially

what is called for by the contract.” Telerico, 529 F. App'x at 733–34 (quoting Gibson v.

Group Ins. Co., 142 Mich.App. 271, 369 N.W.2d 484, 486 (1985)).

       In determining whether there has been “substantial compliance” with a policy's

proof of loss requirement, Michigan courts consider the three identified policy objectives

of the proof of loss: “‘(1) allowing the insurer an opportunity to investigate the loss; (2)

allowing the insurer to estimate its rights and liabilities; and (3) preventing fraud.’”

Westfield Ins. Co., 132 Fed.Appx. at 574–75 (quoting Wineholt v. Cincinnati Ins. Co., 179

F.Supp.2d 742, 752 (W.D.Mich.2001)).         The district court advised in Wineholt that

substantial compliance requires “more than a minimal effort” on the part of the insured.

Id. Substantial compliance requires that the insured “make a reasonable effort to provide

information reasonably within its possession and with a sufficient degree of particularity

to allow the insurer to make an informed review of the claim.” Id.

       Generally, the question of whether an insured has substantially complied with a

proof of loss requirement is a question of fact not to be decided on summary judgment.

Korn, 382 Fed.Appx. at 448 (citing Griswold Properties, LLC v. Lexington Ins. Co., 275

Mich.App. 543, 574, 740 N.W.2d 659, 677 (2007)); Shathaia, 984 F. Supp. 2d at 725–26

(E.D. Mich. 2013); Pearson v. Flood Professionals, Inc., No. 298359, 2012 WL 205799,

at *4–5 (Mich. Ct. App. Jan. 24, 2012). Thus if the Court finds that reasonable fact-finders

could disagree as to whether Plaintiff substantially complied with the Nationwide Policy’s

proof of loss requirement, summary judgment for either party is not proper. Id.

       In the present case, after receiving an initial estimate from the public adjuster and

a request to meet at the condo to discuss coverage issues, Nationwide formally requested



                                            13 
 
that Plaintiff submit a sworn statement in proof of loss by December 14, 2016. Nationwide

refused to proceed with any further investigation of Plaintiff’s claim until a signed and

sworn proof of loss form was submitted.

       In accordance with Nationwide’s instructions, Plaintiff’s public adjuster timely

submitted a proof of loss form that was signed and sworn to by Plaintiff’s principal. The

proof of loss form included claims for losses that are likely not covered by the Nationwide

policy as well as losses for which Nationwide had already extended coverage. The proof

of loss form also stated that supporting documentation was attached, but no such

documentation was actually attached to the form.

       After Nationwide rejected the proof of loss claiming that it was incomplete,

Plaintiff’s public adjuster provided the referenced supporting documentation. Although

this documentation was not submitted simultaneously with a new, signed, and sworn

proof of loss form, Plaintiff’s public adjuster’s e-mail transmitting the documentation

expressly references the previously provided proof of loss form. Plaintiff’s public adjuster

asked Nationwide if it needed any additional information and requested that if Nationwide

was going to require a new signed proof of loss that it provide a new form as required by

the Nationwide Policy. Plaintiff’s public adjuster also requested additional time to submit

a new proof of loss if one was to be required. Nationwide did not respond to Plaintiff’s

public adjuster’s inquiries. Instead Nationwide simply declined to extend further coverage

for Plaintiff’s alleged failure to comply with the Nationwide Policy’s proof of loss

requirement.

       Under this set of facts and circumstances, reasonable minds may disagree about

whether Plaintiff substantially performed its duty to submit a sworn statement in proof of



                                            14 
 
loss in accordance with the terms of the Nationwide Policy. Therefore a genuine issue of

material fact exists. See Jimkoski v. Shupe, 282 Mich.App 1, 4–5; 763 NW2d 1 (2008);

Pearson, 2012 WL 205799 at *3–5 (Mich. Ct. App. Jan. 24, 2012).

       In contrast to the majority of cases relied upon by Nationwide, Plaintiff did in fact

submit a signed and sworn proof of loss form by the December 14, 2016 deadline.

Compare, e.g., Telerico, 529 Fed Appx at 733–34 (insured failed to satisfy policy’s proof of

loss requirement even though it timely submitted significant documentation substantiating

its claim where no signed or sworn statement was timely submitted to insurer); Westfield Ins

Co, 132 Fed Appx at 568–69 (“Because the Appletons' failed to complete and timely

submit readily available sworn proof of loss statement forms, we find that they did not

make a ‘reasonable effort’ to provide Westfield with all the information ‘reasonably

within [their] possession.’”); Williams v. Nationwide Ins. Co., No. 12-13904, 2014 WL

2558328, at *4 (E.D. Mich. June 6, 2014) (insurer properly denied coverage because

insured’s proof of loss form was untimely if submitted at all); Johnson v. Memberselect Ins.

Co., No. 302469, 2012 WL 1415114, at *5 (Mich.Ct.App. Apr. 24, 2012) (finding no

substantial compliance when the insurance company did not receive any document with

the insured's signature). The facts of this case are easily distinguishable from the facts

of Telerico and Westfield because Plaintiff did in fact timely submit a signed and sworn

proof of loss form.

       But Plaintiff’s proof of loss was also initially incomplete. The Court rejects Plaintiff’s

contention that an estimate attached to and incorporated by reference into a sworn

statement in proof of loss is never part of the insured’s sworn statement. An insured is

equally bound by the documents it attaches to and incorporates into its proof of loss as it



                                               15 
 
is to the statements it makes on the face of the form. As such, the Court recognizes the

dilemma faced by Nationwide in the situation presented here. It is not impossible to

imagine a scenario where: an insured submits a proof of loss form vaguely referencing

additional documents or estimates in lieu of fully describing the claimed loss on the face

of the form; the insured (or its agent) subsequently submits the additional supporting

documentation or estimates without a sworn statement by the insured; and then, when a

discrepancy arises, the insured attempts to wiggle out from representations made in the

separately submitted documents or estimates on the basis that such documents were not

part of the insured’s sworn statement. Avoiding that situation is one of the identified goals

of the proof of loss—to bind the insured to its claimed loss and prevent fraud.

       Notwithstanding, the summary judgment evidence shows Plaintiff made an effort

to comply with its obligations under the policy.        Whether that effort constitutes a

reasonable effort is question of fact and cannot be decided by the Court as a matter of

law based on the record before it.

IV.    Conclusion

      For the above-stated reasons, Defendant’s motion for summary judgment is

DENIED and Plaintiff’s motions for summary judgment are DENIED.




                                             16 
 
     SO ORDERED.

               s/Nancy G. Edmunds
               Nancy G. Edmunds
               United States District Judge



Dated: December 10, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 10, 2018, by electronic and/or ordinary mail.



               s/Lisa Bartlett
               Case Manager




                                          17 
 
